Matter of Riley C. (Steven C.) (2016 NY Slip Op 02991)





Matter of Riley C. (Steven C.)


2016 NY Slip Op 02991


Decided on April 20, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 20, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
L. PRISCILLA HALL
SANDRA L. SGROI
COLLEEN D. DUFFY, JJ.


2015-01131
 (Docket No. N-12763-13)

[*1]In the Matter of Riley C. (Anonymous). Suffolk County Department of Social Services, respondent; 
andSteven C. (Anonymous), appellant.


Glenn Gucciardo, Northport, NY, for appellant.
Dennis M. Brown, County Attorney, Central Islip, NY (Danielle N. Guida of counsel), for respondent.
Robert C. Mitchell, Central Islip, NY (John B. Belmonte of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of fact-finding and disposition of the Family Court, Suffolk County (Bernard Cheng, J.), dated January 28, 2015. The order, insofar as appealed from, upon a decision of that court dated December 16, 2014, made after a fact-finding hearing, found that the father neglected the subject child.
ORDERED that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
The petitioner commenced this proceeding pursuant to Family Court Act article 10. After a fact-finding hearing, the Family Court, inter alia, found that the father neglected the subject child. The father appeals.
The Family Court's finding that the father neglected the subject child by placing the child in imminent danger of physical harm when he knowingly and intentionally drove his vehicle into a vehicle in which the child was seated is supported by a preponderance of the evidence and will not be disturbed (see Family Ct Act §§ 1012[f][i][B]; 1046[b]; see also Matter of Evan F., 48 AD3d 811; Vehicle and Traffic Law § 1212).
ENG, P.J., HALL, SGROI and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court